DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003288307 to Ishiguro in view of US Patent Application Publication Pub. No. US  20170171402 to Yamaguchi.          


       Regarding claim 1, Ishiguro discloses an image processing apparatus that is connected to an information processing apparatus via a network (paragraph 13; MFP 10 (image processing apparatus) connected to terminal 20 (information processing apparatus) via LAN), the image processing apparatus comprising:
     at least one processor and at least one memory coupled to the at least one processor and storing instructions, which when executed by the at least one processor, cause the at least one processor and the at least one memory to act as (paragraph 19-20, 24; CPU executes program stored in ROM memory):
    a reception unit configured to receive sending information and job information from the information processing apparatus, the sending information including at least any of a sending source and a reply destination, the job information relating to sending of the email using the sending information (paragraph 24-25; scan-to-email job is received via LAN and network IF 101; paragraph 27, 35; the job includes e-mail header (sending information) including sender’s address (sending source) as sending information; paragraph 38; sender’s address is used as destination for sending of email as part scan-to-mail job in s10); and
    a sending unit configured to create and send the email in accordance with the job information (paragraph 25-27, 35-38; network IF 101 (sending unit) sends the email that is created based on the scan-to-mail job information received in s1), the at least any of the sending source and the reply destination included in the sending information received by the reception unit being set in the email (paragraph 35, 38; sender’s address (source) included in header (sending information) received is used as destination (set) for the mail to be delivered).
However Ishiguro does not disclose the sending information including at least any of a sending source and a reply destination of an email.
        Yamaguchi discloses the sending information including at least any of a sending source and a reply destination of an email (paragraph 106-107; information processing apparatus (image processing apparatus) receives user address information (sending information) that is set to the transmission source (sending source of email) of e-mail 9 to be transmitted).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ishiguro as taught by Yamaguchi to provide sending source in the sending information that can be set to the source of an email.
        The motivation to combine the references is such that the recipient of the e-mail can know who transmitted the email by looking at the source even though the printer sent the e-mail and further recipient can sent reply direct to the user at the source address (paragraph 51).



           Regarding claim 6, Ishiguro discloses an information processing apparatus that is connected to an image processing apparatus via a network (paragraph 13; MFP 10 (image processing apparatus) connected to terminal 20 (information processing apparatus) via LAN), the information processing apparatus comprising:
            a sending unit configured to send sending information and job information to the image processing apparatus, the sending information including at least any of a sending source and a reply destination (paragraph 24-25; scan-to-email job is sent by the terminal 20; paragraph 27, 35; the job includes e-mail header (sending information) including sender’s address (sending source) as sending information; paragraph 38; sender’s address is used as destination for sending of email as part scan-to-mail job in s10), the job information indicating an instruction for the image processing apparatus to send the email using the sending information (paragraph 25, 41; scan to email job is instruction to scan and send email; paragraph 35, 38; sender’s address (source) included in header (sending information) received is used as destination (set) for the mail to be delivered).
However Ishiguro does not disclose the information processing apparatus comprising:
          at least one processor and at least one memory coupled to the at least one processor and storing instructions, which when executed by the at least one processor, cause the at least one processor and the at least one memory to act as the sending unit;
          the sending information including at least any of a sending source and a reply destination of an email that will be sent from the image processing apparatus.

         Yamaguchi discloses the information processing apparatus comprising:
          at least one processor and at least one memory coupled to the at least one processor and storing instructions, which when executed by the at least one processor, cause the at least one processor and the at least one memory to act as the sending unit (paragraph 70-72, 100; terminal 3 (information processing apparatus) includes CPU and memory 50 storing program for execution for performing sending process in s37);
          the sending information including at least any of a sending source and a reply destination of an email that will be sent from the image processing apparatus (paragraph 106-107, 110; terminal sends user address information (sending information) that is set to the transmission source (sending source of email) of e-mail 9 to be transmitted).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ishiguro as taught by Yamaguchi to provide sending source in the sending information that can be set to the source of an email.
        The motivation to combine the references is such that the recipient of the e-mail can know who transmitted the email by looking at the source even though the printer sent the e-mail and further recipient can sent reply direct to the user at the source address (paragraph 51).




           Regarding claim 8, Yamaguchi discloses the information processing apparatus according to claim 6, wherein the sending information is automatically set in the job information without an operation of a user (paragraph 107-108, 109-110; the user address (sending information ) is set as part of the job information for scan job in s20 automatically by the terminal acquiring the user address from address book without user input).





       Regarding claim 9, Ishiguro discloses a system comprising: 
      an information processing apparatus; and an image processing apparatus (paragraph 13; MFP 10 (image processing apparatus) connected to terminal 20 (information processing apparatus) via LAN), 
      wherein the information processing apparatus includes: 
        causing the information processing apparatus to send sending information and job information to the image processing apparatus, the sending information including at least any of a sending source and a reply destination (paragraph 24-25; scan-to-email job is sent by the terminal 20; paragraph 27, 35; the job includes e-mail header (sending information) including sender’s address (sending source) as sending information; paragraph 38; sender’s address is used as destination for sending of email as part scan-to-mail job in s10), the job information indicating an instruction for the image processing apparatus to send the email using the sending information (paragraph 25, 41; scan to email job is instruction to scan and send email; paragraph 35, 38; sender’s address (source) included in header (sending information) received is used as destination (set) for the mail to be delivered), and 
         wherein the image processing apparatus includes: 
            at least one processor and at least one memory coupled to the at least one processor and storing instructions, which when executed by the at least one processor (paragraph 19-20, 24; CPU executes program stored in ROM memory), cause the image processing apparatus to create and send the email in accordance with the job information (paragraph 25-27, 35-38; sends the email created with attachment based on the scan-to-mail job information received in s1), the at least any of the sending source and the reply destination included in the sending information being set in the email (paragraph 35, 38; sender’s address (source) included in header (sending information) received is used as destination (set) for the mail to be delivered).
However Ishiguro does not disclose wherein the information processing apparatus includes: 
        at least one processor and at least one memory coupled to the at least one processor and storing instructions, which when executed by the at least one processor;
the sending information including at least any of a sending source and a reply destination of an email to be sent from the image processing apparatus.
        Yamaguchi discloses wherein the information processing apparatus includes: 
        at least one processor and at least one memory coupled to the at least one processor and storing instructions, executed by the at least one processor (paragraph 70-72, 100; terminal 3 (information processing apparatus) includes CPU and memory 50 storing program for execution); the sending information including at least any of a sending source and a reply destination of an email to be sent from the image processing apparatus (paragraph 106-107, 110; terminal sends user address information (sending information) that is set to the transmission source (sending source of email) of e-mail 9 to be transmitted).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ishiguro as taught by Yamaguchi to provide sending source in the sending information that can be set to the source of an email.
        The motivation to combine the references is such that the recipient of the e-mail can know who transmitted the email by looking at the source even though the printer sent the e-mail and further recipient can sent reply direct to the user at the source address (paragraph 51).



        Regarding claim 10, see rejection of claim 1.



4.	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003288307 to Ishiguro in view of US Patent Application Publication Pub. No. US  2017171402 to Yamaguchi further in view of JP 2019208179 to Manda.
           Regarding claim 3, Yamaguchi discloses the image processing apparatus according to claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor and the at least one memory to act as a determination unit configured to determine sending information to be used to send the email in accordance with a user selection set in the image processing apparatus (paragraph 106-107; information processing apparatus receives user address information (sending information) that is set to the transmission source (sending source of email) of e-mail 9 to be transmitted),  in a case where sending information set in the image processing apparatus conflicts with the sending information received by the reception unit (paragraph 94-96; sending information set in information processing apparatus is as shown in Fig. 11a B6 which conflicts with user address B5 received from portable device).
However Yamaguchi does not disclose a determination unit configured to determine sending information to be used to send the email in accordance with a priority level set in the image processing apparatus.
        Manda discloses a determination unit configured to determine sending information to be used to send the email in accordance with a priority level set in the image processing apparatus (paragraph 14; MFP includes control unit 1; paragraph 30-31, 33-36; based on importance of transmission scheduled data (priority set) set as setting information, the e-mail address for transmission of notification is set as sending information).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ishiguro in view of Yamaguchi as taught by Manda to determine sending information based on priority level setting.
        The motivation to combine the references is to provide automatic transmission of transmission confirmation notification to a specified user destination based on importance of the email to be transmitted such that the recipient of the notification can readily know the transmission status of the mail automatically wherein recipient can be the source or the destination user (paragraph 33-36, 40).




           Regarding claim 4, Manda discloses the image processing apparatus according to claim 3, wherein the priority level is set for each piece of the sending information (paragraph 33-36; high importance setting associated with e-mail address of user who is destination and low importance setting associated with e-mail address of user who is source; importance setting for each piece of user address).



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003288307 to Ishiguro in view of US Patent Application Publication Pub. No. US  2017171402 to Yamaguchi further in view of US Patent Application Publication Pub. No. US 20090244615 to Mizumukai.          
           Regarding claim 2, Ishiguro does not disclose the image processing apparatus according to claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor and the at least one memory to act as an authentication unit, wherein the reception unit receives a job of an authenticated user.
        Mizumukai discloses wherein the instructions, when executed by the at least one processor, further cause the at least one processor and the at least one memory to act as an authentication unit (paragraph 23-24, 68-70; CPU executes stored program in ROM to function as authentication unit in s110), wherein the reception unit receives a job of an authenticated user (paragraph 68-70; scan job received via network interface (reception unit) in which user information of scan job is authenticated in s110).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ishiguro in view of Yamaguchi as taught by Mizumukai to provide authentication of users of scan mail function.
        The motivation to combine the references is to provide storage of scan jobs settings that can be reused for subsequent jobs without user having to input again the scan settings and further provide security for users submitting scan request (paragraph 4-7, 68-70).



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003288307 to Ishiguro in view of US Patent Application Publication Pub. No. US  20170171402 to Yamaguchi further in view of JP 2019208179 to Manda further in view of JP 2005012251 to Ko.
           Regarding claim 5, Yamaguchi discloses the image processing apparatus according to claim 3, wherein an email address is determined as a sending source of the sending information set in the image processing apparatus (paragraph 94-95; email address of information processing apparatus (B6) that is set in information processing apparatus is used as transmission source (sending source of email) of e-mail 9 to be transmitted in the information processing apparatus).
However Yamaguchi does not disclose wherein the email address of an authenticated user is determined as a sending source of the sending information.
          Ko discloses wherein the email address of an authenticated user is determined as a sending source of the sending information (paragraph 48-57; email address associated with authenticated user is used to set the FROM field of email header in step 115).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ishiguro in view of Yamaguchi as taught by Ko to provide .
        The motivation to combine the references is to protect email transmission from spoofing type threats and also provide email address to be used as source address via secure method of authentication using user name (paragraph 5-10, 48-57, 61).

            



Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003288307 to Ishiguro in view of US Patent Application Publication Pub. No. US  20170171402 to Yamaguchi further in view of US Patent Application Publication Pub. No. US 20140118769 to Adachi.

         Regarding claim 7, Ishiguro does not disclose the information processing apparatus according to claim 6, wherein connection information of the image processing apparatus is obtained in short-range wireless communication, and connection is established with the image processing apparatus via the network.
          Adachi discloses wherein connection information of the image processing apparatus is obtained in short-range wireless communication, and connection is established with the image processing apparatus via the network (paragraph 37,42; WFD network using wireless LAN I/F 38; paragraph 68, 70; mobile device obtains connection information from the MFP (image processing apparatus) via NFC short-range; after that WFD connection is established with MFP).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Ishiguro in view of Yamaguchi as taught by Adachi to use short-range communication to acquire connection data.
        The motivation to combine the references is to speed up the scan job execution process and reduce the job processing time by providing scan job related information earlier via short-range communication together with reception of connection information via the short range (paragraph 96-98, 126).








Other Prior Art Cited

14. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120047213 to Hanada.
US 20190327379 to Kim.
JP 2004088611 to Nagaharu.
JP 2007122091 to Kadowaki.
KR 20060124282 to Yang.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        


07/15/2022